Opinion issued July 19, 2013.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                           ————————————
                               NO. 01-13-00603-CV
                            ———————————
                IN RE D. PATRICK SMITHERMAN, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      In this original proceeding, relator D. Patrick Smitherman seeks mandamus

review of the interlocutory judgment of professional misconduct notwithstanding

the verdict.1 We deny the petition for writ of mandamus.

                                  PER CURIAM


1
      The underlying proceeding is case No. 2010-10256, in the 129th District Court of
      Harris County, the Honorable Richard A. Beacom, Jr., presiding.
Panel consists of Justices Jennings, Brown, and Huddle.




                                        2